NUMBER 13-21-00035-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JUSTIN TYLER CAESAR,                                                         Appellant,

                                                v.

THE STATE OF TEXAS,                                                            Appellee.


                  On appeal from the 2nd 25th District Court
                        of Gonzales County, Texas.


                           MEMORANDUM OPINION

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                Memorandum Opinion by Justice Silva

       Appellant Justin Tyler Caesar appeals the revocation of his community

supervision. By one issue, Caesar argues the trial court violated his right to confrontation

by admitting an objected-to laboratory report. We affirm.

                                   I.     BACKGROUND

       On June 6, 2018, Caesar was indicted on possession of a controlled substance in

penalty group one (methamphetamine), less than one gram, a state-jail felony. See TEX.
HEALTH & SAFETY CODE ANN. §§ 481.102(6), 481.115(b). Caesar entered into a plea

agreement and was placed on deferred adjudication community supervision for period of

five years on June 28, 2019. Less than one year later, the State filed a motion to revoke

and to adjudicate Caesar’s guilt. The State amended its motion on April 22, 2020, and

again on December 3, 2020.

      The December amended motion alleged the following violations of Caesar’s

conditions of community supervision: (1) Caesar committed the offense of theft of

property on or about November 8, 2019; (2) Caesar committed the offense of resisting

arrest on or about March 28, 2020; (3) Caesar committed the offense of possession of a

controlled substance in penalty group one (methamphetamine), less than one gram, on

or about July 10, 2020; (4) Caesar admitted to using tetrahydrocannabinol (THC) on

August 20, 2019; (5)–(7) Caesar tested positive for methamphetamine and THC on

November 23, 2020, and positive for methamphetamine on December 11, 2019; (8)–

(9) Caesar failed to notify his community supervision officer following his March 28, 2020

and July 10, 2020 arrests; (10) Caesar did not complete his community service hours;

and (11) Caesar “failed to participate [in] and successfully complete the ‘Commitment to

Change’” program.

      The trial court held a hearing on the State’s motion for revocation on January 20,

2021. The State waived the first allegation and proceeded with allegation two through

eleven. Caesar pleaded not true to each allegation. The State called several witnesses,

including the arresting officers in the March and July 2020 incidents and Caesar’s

community supervision officer, Joe Carrizales.



                                            2
       It was through Carrizales’s testimony that the State sought to admit an exhibit of a

single laboratory report indicating Caesar had tested positive for methamphetamine on

December 11, 2019. Caesar objected to the admission of the exhibit, arguing hearsay

and lack of authentication. On appeal, Caesar asserts his trial counsel indirectly raised a

confrontation clause challenge when he argued: “[W]e’re going to circumvent the hearsay

rule by not having a lab technician or anybody here from the lab to testify about those

being the results.” The exhibit was admitted—along with statements signed by Caesar

confessing to marijuana and methamphetamine use on or about August 12, 2019, and

November 18, 2020.

       Caesar also testified, acquiescing that he had failed to complete the “Commitment

to Change” program and that he had not completed the community supervision hours he

had been ordered to perform. Caesar denied the allegations supporting his resisting and

possession of a controlled substance arrests and maintained he properly notified his

community supervision officer following each arrest.

       The trial court found allegations two and four through eleven true, revoked

Caesar’s community supervision, proceeded to adjudication, and sentenced Caesar to

twenty-four months’ imprisonment.

       This appeal followed.

                                    II.    REVOCATION

       On appeal, Caesar exclusively challenges the trial court’s admission of the exhibit

in support of the State’s fifth allegation. Caesar makes no argument with respect to the

trial court’s remaining findings of true which do not rely on the challenged exhibit.



                                             3
       “[T]o revoke probation (whether it be regular probation or deferred adjudication),

the State need prove the violation of a condition of probation only by a preponderance of

the evidence.” Hacker v. State, 389 S.W.3d 860, 864–65 (Tex. Crim. App. 2013). “The

preponderance of the evidence standard is met when the greater weight of the credible

evidence before the trial court supports a reasonable belief that a condition of community

supervision has been violated.” Martinez v. State, 563 S.W.3d 503, 510 (Tex. App.—

Corpus Christi–Edinburg 2018, no pet.) (citing Rickels v. State, 202 S.W.3d 759, 763–64

(Tex. Crim. App. 2006); Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)).

Where the State presents multiple grounds for revocation, “a trial court is authorized to

revoke community supervision and proceed to adjudication so long as the State has

established at least one of the violations it has alleged.” Dansby v. State, 398 S.W.3d

233, 241 (Tex. Crim. App. 2013).

       The trial court is the sole judge of the credibility of the witnesses presented and

the weight to be given to their testimony during revocation proceedings, and we review a

trial court’s order revoking community supervision for an abuse of discretion. Leonard v.

State, 385 S.W.3d 570, 576 (Tex. Crim. App. 2012); Carreon v. State, 548 S.W.3d 71, 77

(Tex. App.—Corpus Christi–Edinburg 2018, no pet.) (citing Hacker, 389 S.W.3d at 865–

66).

       Here, the State alleged several violations found true to which the alleged

evidentiary error has no relation. Among others, the State alleged that Caesar failed to

complete his community service hours and “failed to participate and successfully

complete the ‘Commitment to Change’” program. Although Caesar pleaded “not true” to

the violations (ten and eleven, respectively), Caesar testified that he did not complete

                                            4
either requirement. Because “proof of a single violation will support revocation,” Garcia v.

State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012), and Caesar does not challenge the

proof in support of violations ten and eleven on appeal, we conclude, without reaching

the merits of Caesar’s argument, that the trial court did not abuse its discretion in revoking

Caesar’s community supervision. See TEX. R. APP. P. 47.1; Sterling v. State, 791 S.W.2d

274, 277 (Tex. App.—Corpus Christi–Edinburg 1990, pet. ref’d) (declining to address

revocation violations challenged on appeal where appellant failed to contest “each ground

on which the trial court relie[d]” and evidence was sufficient to support the unchallenged

violations); see also Miranda v. State, No. 13-19-00314-CR, 2020 WL 5050637, at *2

(Tex. App.—Corpus Christi–Edinburg Aug. 20, 2020, no pet.) (mem. op., not designated

for publication) (same).

       We overrule Caesar’s sole issue.

                                    III.    CONCLUSION

       We affirm the trial court’s judgment.

                                                                 CLARISSA SILVA
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
21st day of December, 2021.




                                               5